 



Exhibit 10.1
NaviSite, Inc.
Summary Regarding Director Compensation
     All of the directors on the Board of Directors (the “Board”) of NaviSite,
Inc. (the “Company”) receive reimbursement of expenses incurred with respect to
attendance at meetings of the Board and meetings of committees thereof.
     The Board has adopted a Director Compensation Plan (the “Plan”) pursuant to
which the independent directors of the Board and the Chairman of the Board shall
be compensated. The Plan provides that each independent director and the
Chairman of the Board shall be paid an annual fee of $20,000. The Plan also
provides that (i) the chairman of the Board’s Compensation Committee and the
chairman of the Board’s Audit Committee (collectively, the “Committee Chairs”)
shall each receive an additional annual fee of $5,000, (ii) each member of the
Compensation Committee and the Audit Committee (other than the Committee Chairs)
shall receive an additional annual fee of $3,000, and (iii) the Chairman of the
Board shall receive an additional annual fee of $7,000. The annual fees are
payable in quarterly installments. The Plan also provides that upon initial
election to the Board, each independent director and the Chairman of the Board
shall receive an initial stock option grant (the “Initial Option”) to purchase
an aggregate of 50,000 shares of the Company’s common stock. The shares subject
to the Initial Option shall vest monthly over a period of three years. Upon
re-election to the Board, each independent director and the Chairman of the
Board shall receive a stock option grant (the “Annual Option”) to purchase an
aggregate of 15,000 shares of the Company’s common stock. The Committee Chairs
will not receive any additional stock options as a result of their position as
Committee Chairs. The exercise price per share of the Initial Option and the
Annual Option shall be equal to the closing price per share of the common stock
as reported on the Nasdaq National Market (or other market or exchange on which
shares of NaviSite’s common stock are listed or quoted for trading) on the date
of grant. The shares subject to the Annual Option shall vest monthly over a
period of twelve months.

 